 

EXHIBIT 10.3

 

Technical Services Agreement

 

by and among

 

Shenzhen CCPower Corporation

 

Shenzhen CCPower Investment Consulting Co., Ltd.

 

and

 

The Shareholder of Shenzhen CCPower Corporation

 

August 25, 2016

 

 

  

 

Technical Services Agreement

 

This Technical Services Agreement (“this Agreement”) is entered into on August
25, 2016 by the following Parties:

 

(1) Shenzhen CCPower Corporation (hereinafter called “Party A”) is a limited
liability company, duly incorporated in Shenzhen, the People’s Republic of China
(“PRC”) whose legal address is: 1705, Tower A, Haisong Building, Tairan 9
Road,Chegongmiao, Futian District, Shenzhen.     (2) Shenzhen CCPower Investment
Consulting Co., Ltd. (hereinafter referred to as “Party B”), a wholly foreign
owned enterprise (“WFOE”) to be incorporated in Shenzhen, PRC, whose legal
address is: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC.

 

(3)The shareholder of Shenzhen CCPower Corporation (hereinafter called
“Shareholder”), as follows:

 

Name of the Shareholder  Shareholding Ratio (%)   ID Card No.  Wei Zhixiong 
 100%   430524197303182439 

 

(Party A, Party B and Shareholder are referred to collectively in this Agreement
as the “Parties”, and individually as “a Party” or “each Party”.)

 

WHEREAS:

 

(1) Shareholder holds 100% of equity interests of Party A;     (2) Party A’s
business scope is as follows: operation of industrial business (detailed project
to be declared); domestic commercial and material supply and marketing
(excluding commodities subject to exclusive operation, control or sale);
technical development of electronic products, computer network, software and
hardware; information consultancy (excluding restrictive projects); import and
export business (operation subject to import and export qualification license);
    (3) Party B’s business scope is project investment consultancy, enterprise
management consultancy, economic information consultancy; computer software and
hardware technical development; goods and technology import and export business
(excluding distribution of imported goods); and     (4) The Parties agree that
Party B provides Party A with technical services.

 

NOW THEREFORE, the Parties hereby agree through friendly negotiation as follows:

 

Article 1 Definition

 

1.1 “PRC” refers to the People’s Republic of China, for the purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan Province;     1.2 “PRC Laws” refers to all PRC
laws, administrative regulations and government rules in effect;     1.3 “RMB”
refers to the legal currency within the PRC;     1.4 “Technical Service Fee” or
“Consideration” refers to the consideration as defined in Article 3.1 and paid
to Party B by Party A.

 



1

 

 

Article 2 Contents of Technical Services

 

Party B shall provide to Party A the following technical services:

 

2.1 Party B shall select, purchase and update the proper software for finance
management for Party A at Party A’s expense in accordance with the practical
requirements for finance management, and Party B will conduct training on the
use of such software, and provide relevant consultancy services.     2.2 Party B
shall select, purchase and update the proper software on human resource
management for Party A at Party A’s expense in accordance with the practical
requirements for human resource management, and Party B conduct training on the
use of such software, and provide relevant consultancy services.     2.3 Party B
shall select, purchase and update the proper technology development software and
operation software for the Party A’s technology developments and operations at
Party A’s expense in accordance with the practical requirements for technology
development and conduct training on the use of such software, and provide
relevant consultancy services.     2.4 Party B shall provide other related
computer systems and software to Party A at Party A’s expense in accordance with
the specific demands by Party A.     2.5 Party B shall seek qualified network
service company to provide services to Party A at Party A’s expense with respect
to its application of domain name and design of website, assist Party A in
communication with the network service company on the matters in relation to the
domain name and website.     2.6 Party B shall facilitate the computers, server
and other facilities for Party A and at Party A’s expense in accordance with the
requirements of Party A, and make periodical maintenance on aforesaid
facilities.     2.7 Party B shall provide research and development service to
Party A in accordance with the request of Party A, including but not limited to,
computer software and hardware research and development, testing and
application.     2.8 Party B shall provide data analysis service to Party A in
accordance with the request of Party A, including but not limited to, data
classification and storage, data analysis and data search.     2.9 Party B shall
provide technical consulting service to Party A in accordance with the request
of Party A, including but not limited, technical strategic consulting and
technology development consulting and analysis.

 

2

 

 

2.10 Party B shall conduct training for Party A’s technical staff. In the event
of technical problems of Party A, e.g. hardware errors or hardware break-down,
Party B shall designate relevant staff to work on-site assisting Party A to
resolve such problems when necessary. Party B shall also be responsible for
hardware maintenance service of Party A’s servers, computers and other
technological facilities.     2.11 Party B shall provide import and export
consultancy service to Party A in accordance with the request of Party A,
including but not limited, consultancy and analysis on customs declaration,
inspection, payment of duties, application of permits and other items related to
goods and technology import and export. Party B shall assist Party A in
communication with relevant governmental authorities and other entities on the
matters in relation to the goods and technology import and export.

 

Article 3 Technical Service Fee

 

3.1 The Parties agree that, with respect to the services provided by Party B to
Party A under this Agreement, Party B shall be entitled to charge Party A on a
quarterly basis the service fee in an amount equivalent to a certain percentage
of Party A’s total operational income of such quarter (the “Technical Service
Fee”). Both Parties will confirm in writing the specific consideration based on
further consultations following the execution of this Agreement.

 

Article 4 Warranties and Undertakings by Party A

 

4.1 Within the term of this Agreement, Party B shall be an exclusive service
provider consigned by Party A to provide the services as set forth in Article 2
hereunder, and Party A shall not consign any other entities to provide Party A
(including its branches and subsidiaries) with any services identical to or
similar with those services provided in Article 2 hereunder.     4.2 Party A
shall provide Party B with all the information at the request of Party B which
is necessary for Party B to provide the services as set forth in Article 2
hereunder, and shall be responsible for the authenticity and efficiency of such
information.     4.3 Party A shall fully cooperate with Party B, and provide
assistance and convenience to Party B for its on-site working, and shall not
hinder Party B in providing services as set forth in Article 2 hereunder.    
4.4 Party A shall promptly make full payment of the Technical Services Fee, if
any, to Party B in accordance with the provisions hereunder.     4.5 Without the
prior written consent by Party B, Party A shall not take any action that would
materially affect Party B’s rights and interests hereunder.

 



3

 

 

Article 5 Warranties and Undertakings by Party B

 

5.1 Party B shall take full advantage of its capacity and resources to provide
the services as stipulated in Article 2 hereunder.     5.2 Party B shall timely
update and improve the technical services in accordance with the actual
condition and reasonable demands of Party A.     5.3 Party B shall accept any
reasonable suggestions regarding hardware, software and staff training from
Party A during the course of providing services to Party A.

 

Article 6 Guaranty

 

To secure the performance of the obligations assumed by Party A hereunder,
Shareholder agree to pledge all of his equity interests in Party A to Party B,
and the Parties agree to execute the Equity Pledge Agreement with respect
thereto.

 

Article 7 Taxes and Expenses

 

The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and fees arising from the execution and performance of
this Agreement.

 

Article 8 Assignment of the Agreement

 

8.1 Party A shall not transfer part or all of its rights and obligations under
this Agreement to any third party without the prior written consent of Party B.
    8.2 The Parties agree that Party B shall be entitled to transfer, at its own
discretion, any or all of its rights and obligations under this Agreement to any
third party upon a five (5)–day written notice to Party A.

 

Article 9 Liability of Breach

 

9.1 If Party A fails to duly pay the Technical Services Fee in accordance with
the provisions of Article 3 hereunder, then Party A shall pay the liquidated
damage amount per day equal to 0.03% of the unpaid consideration which falls
due; if any delay of payment amounts to ten(10) days, then Party B shall be
entitled to exercise the right of pledge under the Equity Pledge Agreement.    
9.2 If Party A violates its representations and warranties hereunder and fails
to redress such violation within ten (10) days upon receipt of written notice
from Party B, Party B shall be entitled to exercise the right of pledge under
the Equity Pledge Agreement.     9.3 If Party B does not fully perform its
obligations and duties under this Agreement, or is otherwise in default of any
of its representations and warranties hereunder, Party A shall be entitled to
request Party B to redress its default.

 

4

 

 

Article 10 Effectiveness, Modification and Cancellation

 

10.1 This Agreement shall take effect on the day of execution hereof, and the
valid term hereof shall expire upon the day of completion of the acquisition of
the assets or the equity of Party A by Party B or its designated third party.  
  10.2 The modification of this Agreement shall not be effective unless a
written modification is signed by the Parties.     10.3 This Agreement shall not
be terminated or canceled unless a written agreement is signed by the Parties,
provided that Party B may, by giving a thirty (30)- day prior notice to the
other Parties hereto, terminate this Agreement.

 

Article 11 Confidentiality

 

11.1 The negotiation, execution and articles of this Agreement and any
information, documents, data and all other materials (herein “Confidential
Information”) arising out of the implementation of this Agreement, shall be kept
strictly confidential by the Parties. Without the written approval by the other
Parties, none of the Parties shall disclose any Confidential Information to any
third party, but the following shall not be considered to be “Confidential
Information”:

 

  (1) The materials that are known by the general public (but not including the
materials disclosed by a Party receiving the materials in breach of this
Agreement); or         (2) The materials required to be disclosed subject to the
applicable laws or the rules or provisions of any stock exchange.         The
materials disclosed by each Party to its legal or financial consultants relating
the transactions under this Agreement, provided the legal or financial
consultants shall comply with the confidentiality provisions set forth in this
Section. The disclosure of the Confidential Information by staff, employed
institution, or consultants of any Party shall be deemed as the disclosure of
such Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the contract.

 

11.2 If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of this Article shall not be affected or impaired.

 

Article 12 Force Majeure

 

12.1 “Force Majeure” refers that any event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots;.

 

12.2 If an event of Force Majeure occurs, any of the Parties who is prevented
from performing its obligations under this Agreement by an event of Force
Majeure shall notify the other Party without delay and within fifteen (15) days
of the event provide detailed information about and notarized documents
evidencing the event, shall take appropriate means to minimize or remove the
negative effects of Force Majeure on the other Party and shall not assume the
liabilities for breaching this Agreement. While the Force Majeure is continuing,
the Party alleging breach may suspend his performance. The Parties shall keep on
performing this Agreement after the event of Force Majeure disappears.

 

5

 

 

Article 13 Governing Law and Dispute Resolution

 

13.1 The effectiveness, interpretation, implementation and dispute-resolution
related to this Agreement shall be governed under PRC Laws.     13.2 Any dispute
arising out of this Agreement shall be resolved by the Parties through friendly
negotiation. If the Parties could not reach an agreement within thirty (30) days
since the dispute is brought forward, either Party may submit the dispute to
China International Economic and Trade Arbitration Commission in Beijing for
arbitration under its applicable rules. The arbitration should be held in
English. The arbitration award should be final and binding upon the Parties.    
13.3 During the process of dispute-resolution, the Parties shall continue to
perform other terms under this Agreement, except for provision of dispute
resolution.

 

Article 14 Miscellaneous

 

14.1 The Parties acknowledge that this Agreement constitutes the entire
agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.     14.2 This Agreement shall bind and benefit the successor
of each Party and the transferee permitted hereunder with the same rights and
obligations as if the original parties hereof.     14.3 Any notice required to
be given or delivered to the Parties hereunder shall be in writing and delivered
to the address as indicated below or such other address or as such party may
designate, in writing, from time to time. All notices shall be deemed to have
been given or delivered upon by personal delivery, fax and registered air mail.
It shall be deemed to be delivered upon: (1) registered air mail: five (5)
business days after deposit in the mail; (2) personal delivery or fax: two (2)
business days after transmission. If the notice is delivered by fax, it should
be confirmed by original through registered air mail or personal delivery:

 

Party A

Contact person: Wei Zhixiong

Address: 1705, Tower A, Haisong Building, Tairan 9 Road,Chegongmiao, Futian
District, Shenzhen

Postal Code: 518040

Tel: 0755-8348-7878

Fax: 0755-8348-7881

 

6

 

 

Party B

Contact person: Renyan GE

Address: 1705, Tower A, Haisong Building, Tairan 9 Road, Chegongmiao, Futian
District, Shenzhen, PRC

Postal Code: 518049

Tel: 136-3266-8228

 

14.4 If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the Parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.     14.5 This Agreement is executed in three
(3) copies with each party holding one copy, and each of the copies shall be
equally valid and authentic.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date as written above.

 

Party A

 

Shenzhen CCPower Corporation         Legal Representative:  Wei Zhixiong       
  Signature & Seal: /s/ Wei Zhixiong  

 

Party B

 

Shenzhen CCPower Investment Consulting Co., Ltd.         Legal Representative:
Renyan GE       Signature & Seal: /s/ Renyan Ge  

 

The Shareholder of Shenzhen CCPower Corporation       Wei Zhixiong: /s/ Wei
Zhixiong  

 

7

 

 